UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7387



RANDY SMITH,

                                            Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden of FCI-Edgefield,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (CA-05-1223-9)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Randy Smith, a federal prisoner, filed a petition under

28 U.S.C. §   2241 (2000), raising a claim under United States v.

Booker, 543 U.S. 220 (2005). Although the district court construed

the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000),

Smith clearly intended to file a § 2241 petition.        Smith argues on

appeal that § 2255 is inadequate and ineffective to test the

legality of his detention, contending that his Booker claim should

be considered in the context of his § 2241 petition.       Because Smith

does not meet the standard under In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000), we affirm the denial of relief.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -